Citation Nr: 1450856	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  08-29 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a disability of the lumbar spine, evaluated as 10 percent disabling prior to August 3, 2006, and evaluated as 20 percent disabling from October 1, 2007, through September 30, 2008, and on and after December 1, 2008.

2.  Entitlement to an increased evaluation for a disability of the cervical/thoracic spine with headaches, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a disability of the left scapula, evaluated as 10 percent disabling prior to March 26, 2009, and as 30 percent disabling on and after that date.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to August 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

With respect to the lumbar spine disability claim, the March 2007 rating decision granted a temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence from August 3, 2006, through September 30, 2007, and assigned a 20 percent rating thereafter.  

The March 2007 rating decision continued the 10 percent ratings for cervical/thoracic radiculitis with headaches and for left scapula strain and denied entitlement to a TDIU.  

In March 2008, the Veteran filed a notice of disagreement with the March 2007 decision.  She was issued a statement of the case in September 2008, and she filed a substantive appeal in October 2008.

A May 2009 rating decision granted another temporary 100 percent rating for the Veteran's lumbar spine disability, effective from October 1, 2008, through November 30, 2008, based on surgical or other treatment necessitating convalescence, and assigned a 20 percent rating on and after December 1, 2008.  The periods during which the Veteran has been granted the full, 100 percent rating for her low back claim are no longer on appeal.  The periods during which a rating of less than 100 percent has been awarded remain on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The May 2009 rating decision also increased the rating for the Veteran's left scapula disability from 10 percent to 30 percent effective March 26, 2009.  Because the 30 percent rating only constitutes a partial grant of the benefit sought, the left scapula disability claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In October 2011, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded in October 2011 so that the Veteran could undergo VA examinations to determine the current severity of her lumbar spine disability, cervical/thoracic spine disability with headaches, and left scapula disability, and to obtain an opinion with respect to whether she is unable to secure or maintain substantially gainful employment due to her service-connected disabilities.  

The Board notes that the resulting January 2013 VA examination reports are expressly noted by the VA examiner to be unreliable and that, consequently, the examiner was unable to offer an opinion on the unemployability question without resorting to speculation.  The Veteran has asserted that the VA examiner was predisposed against her, while the VA examiner documented in the examination report that the Veteran had been uncooperative.  (The January 2013 VA examiner had also conducted the Veteran's March 2009 VA examinations, and this examiner had indicated inconsistent or unreliable results during the March 2009 spine examination.)  

Regardless of the reason for the unreliability of the examination reports, the Board notes that it cannot decide any of the claims on appeal without reliable examinations.  The Board believes that a remand for new examinations with a different VA examiner is warranted in order to permit adjudication of the Veteran's claims.  

While this case is on remand, VA should obtain any outstanding VA medical records and associate these records with the claims file.  In addition, the Veteran should be given the opportunity to identify any relevant medical records, and all appropriate steps to obtain such records should be completed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA medical records and associate these copies with the claims folder.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated her for the lumbar spine, cervical/ thoracic spine with headaches, and left scapula disabilities.  The Veteran should also be notified that she may submit these records herself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the severity of her lumbar spine disability, cervical/thoracic spine disability with headaches, and left scapula disability.  The examination must not be conducted by the examiner who conducted the March 2009 and January 2013 examinations.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should list the ranges of motion of the Veteran's back, neck, and left shoulder in all pertinent directions.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following inquiries:

a.  Does the back, neck, or left shoulder exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms)?

b.  Does pain significantly limit functional ability during flare-ups or when the back, neck, or left shoulder is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups)?

c.  The examiner should also describe the extent to which the Veteran's back, neck, or left shoulder disabilities interfere with her ability to work.

4.  Following completion of the first and second instructions above, arrange for the Veteran to undergo a VA examination to determine the nature and extent of the neurological manifestations of her service-connected back, neck, and left shoulder disabilities.  The examination must not be conducted by the examiner who conducted the March 2009 and January 2013 examinations.  In particular, the examiner should determine the severity of the Veteran's service-connected headaches.

The Veteran's claims folder should be made available to the examiner, and the examiner is requested to review the claims folder in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and all findings should be reported in detail.  

After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should identify any neurological findings related to her service-connected back, neck, and left shoulder disabilities.  The examiner should fully describe the extent and severity of those symptoms.  

For any disabilities of the upper and lower extremities, the examiner should specifically identify the exact nerves that are affected and describe the severity of disability including any paralysis that is found.

With respect to the headache claim, the examiner should respond to the following:

a.  Does the Veteran currently have very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability?  Has there been any period of time since November 2006 during which the Veteran has had such symptoms and frequency?

b.  Does the Veteran currently have characteristic prostrating attacks occurring on an average once a month over the last several months?  Has there been any period of time since November 2006 during which the Veteran has had such symptoms and frequency?

c.  Does the Veteran currently have characteristic prostrating attacks averaging one in 2 months over the last several months?  Has there been any period of time since November 2006 during which the Veteran has had such symptoms and frequency?

Any opinions provided should be accompanied by a complete rationale.

5.  Arrange for the Veteran to undergo a VA examination to determine whether or not the Veteran is prevented from securing and maintaining substantially gainful employment based solely on her service-connected disabilities.  The examination must not be conducted by the examiner who conducted the March 2009 and January 2013 examinations.  This examination may be conducted in conjunction with the above examinations, if appropriate.  

The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

In rendering this opinion, the examiner should discuss each of the Veteran's service-connected disabilities individually as well as in the context of the entire disability picture that is presented by all of these service-connected disabilities together.  

Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to her age or the impairment caused by nonservice-connected disabilities.

The Veteran's current service-connected disabilities are as follows: (1) disability of the lumbar spine; (2) disability of the cervical/thoracic spine with headaches; and (3) disability of the left scapula.

The examiner should offer a complete rationale for any opinions that are expressed and should cite the appropriate evidence to support his or her conclusions.

6.  After the development requested above has been completed, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



